Citation Nr: 1226063	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  00-18 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a separate, compensable evaluation for scars above the left knee or below the left knee and for injury to muscles other than Muscle Group (MG) XIV.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and L.S.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to April 1965, and from November 1968 to November 1978.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a 1999 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The matter was remanded in December 2009 for further development.  

The Veteran presented testimony at Board hearings in February 2001 and February 2007.  Transcripts of the hearings are associated with the Veteran's claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2011, the Veteran was informed that when two hearing have been held by different Veterans Law Judges (VLJs), that the Board must assign a third VLJ to decide the issue because an issue can be assigned either to an individual VLJ "or to a panel of not less than three members of the Board."  38 U.S.C. § 7102(a); 38 C.F.R. § 19.3.  The Veteran was informed that he had the option of having an additional hearing held before a third VLJ who would be assigned to the panel to decide the appeal.  

In June 2011, the Veteran replied that he does want to appear at a third hearing via videoconference.   

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board videoconference hearing.  After the hearing is conducted, or in the event the Veteran fails to report for the hearing or otherwise withdraws his hearing request, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


